Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-1260 & 3D20-1473
                      Lower Tribunal No. 14-30380
                           ________________


                          Denise Riano, et al.,
                                 Appellants,

                                     vs.

                    Bank of America, N.A., et al.,
                                 Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Jerome S. Reisman, P.A., and Jerome S. Reisman; J.T. Simons, P.A.,
and Jeremy T. Simons (New Port Richey), for appellants.

     Liebler Gonzalez & Portuondo and Alan M. Pierce; Troutman Pepper
Hamilton Sanders LLP, and Hallie S. Evans (Atlanta, GA), for appellees.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     In this consolidated case, Denise Riano appeals from a final judgment
rendered in favor of Bank of America, N.A. (the “Bank”), on her third-party

claim for specific performance, and petitions for a writ of certiorari seeking

review of an order granting Federal National Mortgage Association’s

(“FNMA”) motion for final summary judgment on her counterclaim for specific

performance. We affirm the appeal and dismiss the petition for writ of

certiorari.

      In 2014, the Bank filed a one-count foreclosure complaint against

Riano, alleging that it was the holder of the note and mortgage executed on

August 17, 2005, and that there had been a default under the note and

mortgage because the payment due April 1, 2010, and all subsequent

payments, had not been made. After the Bank was no longer the servicer of

the loan, FNMA was substituted as the party plaintiff and the Bank remained

in the case as a third-party defendant. Riano’s Fourth Amended Answer,

Affirmative Defenses, 3rd Party-Claims & Counterclaims relevantly alleged a

claim for specific performance against counter-defendant FNMA and third-

party defendant Bank. Riano’s claim for specific performance was based on

her allegation that she and the Bank had entered into a permanent loan

modification agreement in July 2009 under the federal government’s Home

Affordable Modification Program (“HAMP”). The trial court granted the




                                      2
Bank’s and FNMA’s respective motions for summary judgment on Riano’s

claim for specific performance.

     We affirm the final judgment in favor of the Bank on the basis that there

is no independent cause of action for a lender’s failure to provide a loan

modification agreement under HAMP, which, at its root, is what Riano seeks

here. See Miller v. Chase Home Fin., LLC, 677 F.3d 1113, 1116 (11th Cir.

2012) (holding that no private right of action exists to enforce lender

compliance with HAMP); accord Bloch v. Wells Fargo Home Mortg., 755

F.3d 886, 889 n.3 (11th Cir. 2014); Nelson v. Bank of Am., N.A., 446 F. App’x

158, 159 (11th Cir. 2011).

     As to Riano’s petition seeking certiorari review of the trial court’s order

granting FNMA’s motion for summary judgment, we dismiss the petition for

lack of jurisdiction. Because Riano does not argue a departure from the

essential requirements of the law, much less irreparable harm, the petition

must be dismissed. Fratangelo v. Olsen, 271 So. 3d 1051, 1054 (Fla. 3d

DCA 2018) (“The threshold question that must first be addressed by this

Court, before we may address the petition itself, is whether there is a

showing of a material injury/irreparable harm that cannot be corrected on

appeal. Only after irreparable harm has been established can an appellate

court then review whether the petitioner has also shown a departure from



                                      3
the essential requirements of law.” (citation omitted)). Relatedly, we note

that Riano pled affirmative defenses to the foreclosure action, including an

affirmative defense that the parties entered into a novation of the original

loan when Riano fully performed her obligations under the modification offer

and she was then notified that she qualified for a permanent loan

modification. With that in mind, we emphasize that our affirmance of the final

judgment in favor of the Bank is without prejudice to Riano asserting

affirmative defenses in the still-pending foreclosure action by FNMA. See

Consortion Trading Int’l, Ltd. v. Lowrance, 682 So. 2d 221, 222 (Fla. 3d DCA

1996); Pavolini v. Williams, 915 So. 2d 251, 254 (Fla. 5th DCA 2005);

Brenowitz v. Cent. Nat’l Bank, 597 So. 2d 340, 343 (Fla. 2d DCA 1992).

      Affirmed; petition dismissed.




                                      4